DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald E. Hespos on 07/12/2022.
The application has been amended as follows: 
In the claims
	Claim 1, line 23, “a electrical voltmeter” has been changed to – “an electrical voltmeter.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Jefferies (US 2013/0300429 A1) discloses, in figure 1, a method for charging a traction battery (182) of a motor vehicle (101) having an electric traction motor by way of a stationary charging column (102), wherein the charging column has: a charging column charging controller (107) for monitoring and controlling the charging process (Par 0020), a charging voltage converter for providing a DC charging column voltage fed in in charging lines (Par 0059), an insulation tester (Fig. 2; 250) for testing the electrical insulation of the charging lines with respect to the ground potential (Par 0034), and a charging-column-side charging plug (103), wherein the charging voltage converter provides a fixed maximum charging column voltage for charging the traction battery that may be a low voltage value or a high voltage value (Par 0039), wherein the motor vehicle has: a charging controller (184) for monitoring and controlling the charging process, a vehicle-side charging plug (105), the motor vehicle traction battery (182), which has a technical charging voltage level with the high voltage value, a charging voltage adapter (181), by way of which the charging column voltage is adapted to the technical charging voltage level of the traction battery where needed (Par 0025-0026),
But Jefferies does not disclose a protection relay, associated with the charging lines, between the traction battery and the charging plug, and an electrical voltmeter, associated with the charging lines, between the protection relay and the charging plug, 1320P0215/USthe method comprising the following steps when the charging plugs are connected: registering a charging process by way of the vehicle charging controller to the charging column charging controller with the high voltage value as requested maximum charging voltage, when the motor vehicle protection relay is open: controlling an insulation test, carried out by the charging-column-side insulation tester, by way of the charging column charging controller for an insulation test voltage, which corresponds to the requested maximum charging voltage or to the maximum charging column voltage when the latter is lower than the requested maximum charging voltage, measuring the insulation test voltage by way of the voltmeter, if the measured insulation test voltage corresponds to a lower voltage value than that of the technical charging voltage level: registering a charging process by way of the vehicle charging controller to the charging column charging controller with the low voltage value as new requested charging voltage and setting the charging voltage adapter to a charging column voltage corresponding to the low voltage value, and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Jefferies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narel et al. (US 2012/0041613 A1); Fig. 2.
Dougherty et al. (US 2012/0049795 A1); Fig. 1.
Ikeda et al. (US 2014/0091750 A1); Fig. 2.
Kristof et al. (US 2017/0334303 A1); Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842